Citation Nr: 0701955	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for a left eyebrow revision 
scar from July 20, 2000 to November 23, 2004?

2.  What evaluation is warranted for a left eyebrow revision 
scar from November 24, 2004?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) in Roanoke, Virginia 
Regional Office (RO) which granted a noncompensable 
evaluation for the veteran's revision scar of the left 
eyebrow effective July 20, 2000.  By a rating decision dated 
June 2005, the veteran's rating was increased to 10 percent 
disabling effective November 24, 2004, the date of his VA 
examination.

The veteran presented testimony before the Board in March 
2004.  A transcript of the hearing is associated with the 
veteran's claims folder.

The appeal was remanded in September 2004 and January 2006 
for further development to include scheduling of VA 
examinations.


FINDINGS OF FACT

1.  From July 20, 2000 to November 23, 2004, the veteran's 
left eyebrow revision scar was manifested by a faint and non-
disfiguring scar, without objective evidence of tenderness, 
pain, poor nourishment, repeated ulceration, functional 
impairment, disfigurement, or characterized as superficial 
and unstable, or by one characteristic of disfigurement. 

2.  Since November 24, 2004, the veteran's left eyebrow 
revision scar has not been manifested by visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features; or with two or three 
characteristics of disfigurement; and it has not caused a 
limitation of function of the part affected.


CONCLUSIONS OF LAW

1.  For the period from July 20, 2000 to November 23, 2004, 
the criteria for a compensable evaluation for a left eyebrow 
revision scar were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805, 7806 (2002) (2006).

2.  For the period from November 24, 2004, the criteria for 
an evaluation in excess of 10 percent for  a left eyebrow 
revision scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7819 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a letter dated March 2006, the RO provided 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  The claim was 
thereafter readjudicated in the May 2006 supplemental 
statement of the case.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, the veteran offered testimony before the Board, 
and there is no pertinent evidence which is not currently 
part of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of his claims. 



Background

Service medical records show that the veteran had an injury 
to his left eyebrow which developed a scar and was felt to be 
disfiguring.  In February 1999, he had surgery to correct 
this.  

At his July 2001 VA examination, the veteran reported that in 
May 1998 he had an injury to the left eyebrow, and that the 
repair had left a "bad scar."  He had plastic surgery in 
that area and still had residuals from the scar.  The 
examination showed a residual scar over the left eyebrow 
which was very faint and non-disfiguring.

At his March 2004 Board hearing, the veteran testified that 
the scar over his left eyebrow was not tender to the touch 
all the time.  The veteran believed that the scar was 
disfiguring.

In September 2004, the Board remanded the appeal for a VA 
examination.

At his November 24, 2004 VA examination, the examiner noted a 
flat, thin, linear, skin colored, mobile scar on the left 
eyebrow.  It was mildly tender to palpation.  There was no 
loss of tissue or distortion due to the scar.

In January 2006, the Board again remanded the appeal for a VA 
examination.

At his February 2006 VA examination, the veteran reported 
that the scar was visible and sore.  He denied any functional 
impairment resulting from the scar.  The examination showed a 
level scar at the left medial orbit measuring about 3 cm by 
0.5 cm with tenderness and hypopigmentation of less than six 
square inches.  There was no disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hyperpigmentation, or abnormal texture.  
There were no burn scars present.  The scars over the face 
caused no distortion.  The facial scars did not cause any 
asymmetry of the following features: nose, chin, forehead, 
ears, cheeks, or lips.  The facial scars caused asymmetry of 
the following features: eyes medial portion of left orbit was 
slightly more elevated than the right.  A photo of the scar 
is of record.

As a result of the November 2004 VA examination, the RO 
increased the evaluation for the veteran's scar effective 
November 24, 2004, as the examiner found the scar to be 
tender.

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2006).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since the veteran filed his claim for an increased rating 
there have been a number of changes in the criteria for 
rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2002) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2006).  The new rating criteria for rating scars became 
effective August 30, 2002.  Id.  A March 2003 supplemental 
statement of the case notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Prior to August 30, 2002, scars of the head, face or neck 
warranted a non-compensable evaluation if they were slightly 
disfiguring or a 10 percent evaluation if they were 
moderately disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

Alternatively, a 10 percent evaluation was warranted for 
superficial scars which were poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation was also appropriate for superficial scars 
which were tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  A scar could also be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under this revision Diagnostic 
Code 7800 (disfigurement of the head, face, or neck), with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement the disability will be rated at 30 percent.  
With one characteristic of disfigurement the disability will 
be rated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

The eight "characteristics of disfigurement" are as follows: 
Scar 5 or more inches (13 or more (centimeters) (cm.) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.

Prior to August 30, 2002

The medical records show that at the July 2001 VA 
examination, the examiner did not indicate whether the 
veteran's scar over his left eyebrow was tender or painful; 
the veteran reported unspecified residuals.  The examiner 
only noted that the scar was very faint and non-disfiguring.

The July 2001 VA examination did not show clinical evidence 
of superficial scars which were poorly nourished with 
repeated ulceration; or superficial scars that were tender 
and painful on objective demonstration.  Finally, there is no 
evidence that the scar was moderately disfiguring.  Hence, 
the veteran does not meet the criteria for a compensable 
rating under 38 C.F.R. § 4.118, and the benefit sought on 
appeal from July 20, 2000 to August 29, 2002 is denied.

Since August 30, 2002

At the November 24, 2004 VA examination, the examiner noted 
that the scar was mildly tender to palpation.  There was no 
loss of tissue or distortion.  As this medical evidence 
indicates that the scar above the left eyebrow was 
superficial and painful on examination it was appropriate for 
the RO to grant a 10 percent evaluation for the veteran's 
scar under Diagnostic Code 7804 effective November 24, 2004, 
the date of the VA examination, as the examiner did find the 
scar to be mildly tender to palpation.  

The medical evidence, however, does not indicate that a 
higher evaluation is warranted since November 24, 2004.  

In short, the evidence does not support the existence of two 
or three characteristics of disfigurement, or otherwise 
warrant assignment of an evaluation in excess of 10 percent 
under any other applicable diagnostic code from November 24, 
2004.  The Board consequently finds that the preponderance of 
the evidence is against the claim, and that an evaluation in 
excess of 10 percent for a revision scar of the left eyebrow 
from November 24, 2004 is denied.


ORDER

A compensable evaluation for a left eyebrow revision scar 
from July 20, 2000 to November 23, 2004, is denied.

An evaluation in excess of 10 percent for a left eyebrow 
revision scar from November 24, 2004, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


